Banke, Judge.
The judgment of this court in Haynes v. State, 159 Ga. App. 34 (283 SE2d 25) (1981), affirming the defendant’s conviction and sentence for armed robbery having been reversed by the Supreme Court on certiorari (Haynes v. State, 249 Ga. 119 (288 SE2d 185) (1982)), our decision as to that offense is vacated. The defendant’s conviction and sentence for kidnapping for ransom are unaffected. The case is remanded to the trial court to have the conviction and sentence for armed robbery expunged from the appellant’s record.

Judgment affirmed in part; reversed in part, and case remanded with direction.


Deen, P. J., and Carley, J., concur.